UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q UNITED STATES OIL AND GAS CORP (Exact name of registrant as specified in its charter) Delaware 26-0231090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11782 Jollyville Road, Suite 211B Austin, Texas 78759 (Address of Principal Executive Offices including Zip Code) Issuer’s telephone number: (512) 464-1225 þ Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of September 30, 2010, there were 1,529,378,400 shares of the issuer’s common stock, $0.000003 par value, outstanding. Caution Regarding Forward-Looking Information; Risk Factors This quarterly report on Form 10-Q contains forward-looking statements. From time to time, our public filings, press releases and other communications will contain forward-looking statements. Forward-looking information is often, but not always, identified by the use of words such as “anticipate”, “believe”, “expect”, “plan”, “intend”, “forecast”, “target”, “project”, “may”, “will”, “should”, “could”, “estimate”, “predict” or similar words suggesting future outcomes or language suggesting an outlook. Forward-looking statements in this quarterly report on Form 10-Q include, but are not limited to, statements with respect to expectations of our prospects, future revenues, earnings, activities and technical results. Forward-looking statements and information are based on current beliefs as well as assumptions made by, and information currently available to, us concerning anticipated financial performance, business prospects, strategies and regulatory developments. Although management considers these assumptions to be reasonable based on information currently available to it, they may prove to be incorrect. The forward-looking statements in this quarterly report on Form 10-Q are made as of the date it was issued and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise, except as required by applicable law. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, and risks that outcomes implied by forward-looking statements will not be achieved. We caution readers not to place undue reliance on these statements as a number of important factors could cause the actual results to differ materially from the beliefs, plans, objectives, expectations and anticipations, estimates and intentions expressed in such forward-looking statements. These risks and uncertainties may cause our actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by any forward-looking statements. When relying on our forward-looking statements to make decisions, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Our public filings are available at www.usaoilandgas.com and on EDGAR at www.sec.gov. Please see “Part I, Item1A—Risk Factors” of our Registration Statement on Form 10, as well as Part II, Item IA—“Risk Factors” of this quarterly report on Form 10-Q, for further discussion regarding our exposure to risks. Additionally, new risk factors emerge from time to time and it is not possible for us to predict all such factors nor to assess the impact such factors might have on our business or the extent to which any factor or combination of factors may cause actual results to differ materially from those contained in any forward looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. i Item 1. Financial Statements UNITED STATES OIL AND GAS CORP CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 September 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable – trade, net Note receivable - Inventory Prepaid Expenses Deferred tax asset - Other current assets Total Current Assets PROPERTY AND EQUIPMENT, net Other Assets: Deposits Intangible Assets Accumulated Amortization ) ) Goodwill Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Notes Payable – Current Related Party Notes Payable – Current - Convertible Notes Payable Accounts Payable Accrued Expenses Lines of Credit - Interest Payable Taxes Payable Total Current Liabilities Deferred Tax Liability - Notes Payable – Long Term Related Party Notes Payable – Long Term - Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, .000003 par value, 5,000,000,000 shares authorized, 1,529,378,400 issued and outstanding at September 30, 2010 Preferred Stock, .001 par value, 10,000,000 shares authorized, 121,888 issued and outstanding pari passu or senior to any new preferred shares, convertible to common stock at 80% of market price, callable any time at $6 per share, dividends shall not accrue unless declared, $5 per share liquidation preference Additional Paid In Capital Retained Earnings (Deficit) ) ) Net Income (loss) ) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity $ $ See Notes to Financial Statements. 1 UNITED STATES OIL AND GAS CORP CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Three Months Ended September 30, Nine Months Ended September 30, SALES, net $ Cost of Goods Sold Gross Profit Operating Expenses: Salaries and Benefits Consultant Fees Service and Prospecting Fees Travel and Entertainment Professional Fees General and Administrative Repairs and Maintenance Depreciation Amortization - - Bad Debt Expense ) ) Other Operating Expense ) ) Total Operating Expenses Income (loss) from Operations ) Non-Operating Income (expense): Interest Income Interest Expense ) Finance Fee - ) - Other Income (loss) ) Recovery of bad debt - - Total Non-Operating Income, net ) ) ) Income (loss) Before Income Taxes ) ) Income Tax Expense NET INCOME (LOSS) $ ) $ $ ) $ ) Earnings Per Share: Basic Diluted See Notes to Financial Statements 2 UNITED STATES OIL AND GAS CORP CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Three Months Ended September 30, Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income (loss) $ ) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash Depreciation and amortization Changes in operating assets and liabilities: Accounts Receivable ) Inventories ) Prepaids ) ) Net increase in taxes payable Accounts payable Accrued expenses ) Interest payable ) Finance fee utilized through increase in note payable Other current assets ) Other non-cash reconciling items ) Net cash provided by (used in) operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Assumed subsidiary receivables/acquisitions’ payables Deposit on acquisition ) ) Investment in subsidiaries ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Additional Paid in Capital Proceeds from line of credit Proceeds from issuance of preferred stock Payments towards notes payable – Current ) Proceeds from sale of convertible notes Payment on long-term notes payable ) Imputed interest paid on convertible notes Issuance of common stock Net cash provided by (used in) financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest Taxes Non-Cash Investing and Financing Activities: Capital assets acquired in purchase of subsidiary (includes increase in fair market value of $820,000) Issuance of debt for purchase ) Assumption of debt for purchase ) Prior year payment on purchase ) Goodwill acquired in purchase of subsidiary Debt converted to equity See Notes to Financial Statements 3 UNITED STATES OIL AND GAS CORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 The consolidated financial statements included in this report have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission for interim reporting and include all normal and recurring adjustments which are, in the opinion of management, necessary for a fair presentation. These financial statements have not been audited by an independent accountant. The consolidated financial statements include the accounts of the Company and its subsidiaries.All inter-company transactions and balances have been eliminated in the financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations for interim reporting. The Company believes that the disclosures are adequate to prevent the information from being misleading. However, these financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Registration Statement on Form 10.The financial data for the interim periods presented may not necessarily reflect the results to be anticipated for the complete year. NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations and Concentration of Credit Risk The principal business activities of United States Oil and Gas Corp, (the Company) is the acquisition of domestic oil and gas service companies, those that primarily market and distribute refined fuels, distillates (which are liquid petroleum products that are burned in afurnaceor boiler for the generation of heat or used in anenginefor the generation of power) and propane to retail and wholesale customers and overseeing the operations of acquired businesses. The Company’s principal executive office is located in Austin, Texas. The Company acquired its first company, Turnbull Oil, Inc. (“Turnbull”), located in Plainville, Kansas, on May 15, 2009. On January 1, 2010, the Company acquired its second wholly owned operating subsidiary, United Oil & Gas, Inc. (“United”), located in Bottineau, North Dakota. Turnbull is a corporation organized under the laws of Kansas. It is the parent of its wholly owned subsidiary Basinger, Inc., also a corporation organized under the laws of Kansas. The corporations are bulk distributors of petroleum products form Plainville, Palco, Hill City and Utica, Kansas. Their primary customers are businesses in the agricultural and oil related industries in Kansas. The principal business activities of United are sales, made throughout North Dakota and neighboring states, of oil and gas, and the operation of a convenience store located in Belcourt, North Dakota. Oil and gas service companies such as Turnbull and United purchase bulk fuel, distillates and propane from regional suppliers, then store, sell, and deliver to, among other customers, local businesses, drillers, farms, wholesalers, and individuals. The margin on sales is adjusted according to purchase price. Therefore, while sales volume can vary greatly from one year to the next (because of large fluctuation in wholesale fuel costs), margins remain fairly consistent. In addition to its acquisition strategy, the Company intends to acquire and/or develop and deploy proprietary technologies that will explore or extract oil and gas trapped in the earth using the latest technologies that create the smallest ecological footprint as possible. The Company has one patent that supports this ancillary strategy but does not rely on revenue generation from this technology in its financial projections. Principles of Consolidation The consolidated financial statements include the accounts of Turnbull, Basinger, and United. Intercompany balances and transactions are eliminated in consolidation. 4 Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company maintains its cash accounts at banks which are guaranteed by the Federal Deposit Insurance Corporation up to $250,000. The Company’s deposits are periodically in excess of federally insured limits on a temporary basis. Accounts Receivable Accounts receivable is recorded net of an allowance for expected losses. The allowance is estimated from historical performance and projections of trends. Net accounts receivables of approximately $1.8 million and $1.4 million at September 30, 2010 and December 31, 2009, respectively, consist principally of trade receivables from a large number of customers dispersed across a wide geographic base in Kansas, the Dakotas and parts of Montana and have been reduced by allowances for doubtful accounts of approximately $190,000 and $248,000 at September 30, 2010 and December 31, 2009, respectively. Inventory Inventories are valued at the lower of cost, using the first-in, first-out (FIFO) method, or market. Property and Equipment Property and equipment are stated at cost. Expenditures for renewals and improvements that significantly add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense currently. Depreciation is provided over the estimated useful lives of the individual assets using the accelerated and straight-line depreciation methods and range from five to 39 years. Income Taxes Deferred tax provisions/benefits are calculated for certain transactions and events because of differing treatments under generally accepted accounting principles and the currently enacted tax laws of the Federal government. The results of these differences on a cumulative basis, known as temporary differences, result in the recognition and measurement of deferred tax assets and liabilities in the accompanying balance sheets. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual amounts could differ from those estimates. Revenue Recognition Revenue is generally recognized when persuasive evidence of an arrangement exists, delivery of the product has occurred, the fee is fixed and determinable, and collectability is probable. Advertising All advertising costs are expensed as incurred. Advertising expenses were approximately $0 and $0 during the nine months ended September 30, 2010 and the nine months ended September 30, 2009, respectively. 5 NOTE 2 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following: Sep. 30, Dec. 31, Accounts receivable $ $ Allowance for uncollectible accounts ) ) $ $ NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following: Sep. 30, Dec. 31, Buildings $ $ Equipment Land Vehicles Intangible Assets Accumulated depreciation and amortization ) ) $ $ Depreciation and amortization expense for the nine months ended September 30, 2010 and the year ended December 31, 2009 totaled $178,525 and $75,488, respectively. NOTE 4 - LINES OF CREDIT The Company has a $750,000 line of credit at Sunflower Bank, maturing December 31, 2010, with an interest rate of 1.3% plus the Wall Street Journalprime rate (3.25% as of September 30, 2010). The line of credit is secured by all accounts receivable, inventory and equipment. As of September 30, 2010 and December 31, 2009, the balance outstanding was zero. The Company also has a $50,000 line of credit with the State Bank of Bottineau with an interest rate of 6.95%. As of September 30, 2010 and December 31, 2010, the balance outstanding was $26,000 and zero respectively. NOTE 5 – DEBT Debt consisted of the following: Sep. 30, Dec. 31, Short term: Unsecured convertible notes payable with annual interest rate of 5%1 $ $ Unsecured convertible notes payable with annual interest rate of 10%2 Note payable with annual interest payable quarterly maturing Apr. 9, 20113 Total convertible notes Unsecured note payable with 3.5% annual interest maturing Dec. 31, 20104 Current portion of long term notes payable on capital equipment Non-related party notes payable - current Lines of Credit with 6.95% interest and no term Related party notes payable and $150,000 debt payable in stock Long term unsecured notes payable with annual interest of 5%, maturing Dec. 31, 2011 Long term portion of notes payable on capital equipment with average 9% annual interest rate Total Debt $ $ 6 1 Notes bear 5% interest and become due on December 31, 2010. No interest payments are required and the note can be converted to common stock by the note holder or the company. The notes include a beneficial conversion feature whereby the holder can convert the note into common stock at 50% of the average closing bid price of the Common Stock for the ten days prior to the date of conversion. 2 Convertible notes bear 10% interest, payable in stock upon conversion. The note includes a beneficial conversion feature whereby the holder can convert the note at any time into common stock at 80% of the average price per share over the last fiscal quarter. 3 The note bears 8% annual interest that is payable quarterly and the note comes due on April 9, 2011 unless converted to common stock by note holder. The note includes a beneficial conversion whereby the holder can convert the note into common stock at 80% of most recent public trading value anytime before note becomes due. 4 Note to Jeff Turnbull (“Note Payable”) was extended from April 9, 2010 to December 31, 2010 in exchange for increasing balance of the note from $3,750,000 to $4,000,000. The $250,000 increase was booked as finance fee expense in the first quarter of 2010. During the quarter ended September 30, 2010, Jeff Turnbull converted $250,000 of note payable into 500 million shares of common stock. The balance was reduced to $3,750,000 in July, 2010 when Mr. Turnbull converted $250,000 of the debt into 500 million shares of USOG common stock. Minimum principal payments of debt in subsequent years: $ Interest expense on the notes payable totaled $79,772 for the nine months ended September 30, 2010 and $154,208 for the year ended December 31, 2009. NOTE 6 – ACCRUED LIABILITIES Accrued liabilities consisted of the following: Sep. 30, Dec. 31, Accrued salaries $ $ Accrued property tax Accrued state fuel tax Miscellaneous accruals $ $ NOTE 7 – CONCENTRATIONS The Company had concentrations with certain customers (receivables in excess of 10% of total) as follows: Sep. 30, 2010 Dec. 31, 2009 Amount % Amount % Customer A $ 12 $ 15 Customer B 12 Total $ 12 $ 27 NOTE 8 – TAXES The provision for income taxes consisted of the following: Sep. 30, Dec. 31, Currently payable at statutory rates $ $ Change in deferred taxes ) $ $ Because the Company and its Turnbull subsidiary have different tax year ends, separate tax returns are filed. The amounts currently payable relate to the tax returns filed by Turnbull and its subsidiary. 7 Deferred tax assets and liabilities result from temporary differences consisting of the following: Sep. 30, Dec. 31, Deferred tax assets Allowance for doubtful accounts $ $ Net Operating Loss carry-forward Less Valuation Allowance – Net Operating Loss ) Total Deferred tax asset, all long term Deferred tax liability Fixed asset depreciation Net Deferred Tax Liability $ $ The effective income tax rate for income from continuing operations for the years ended 2010 and 2009 varies from the statutory income tax rates as follows: Sep. 30, Dec. 31, Statutory combined rate 41
